


110 HR 3055 IH: Families Conquering Literacy Together Act of

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3055
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2007
			Mr. Yarmuth (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide expanded resources, technical assistance, reasonable
		  accountability, and professional development to eligible entities implementing
		  Even Start programs.
	
	
		1.Short titleThis Act may be cited as the
			 Families Conquering Literacy Together
			 Act of 2007.
		2.William F. Goodling
			 Even Start Family Literacy Programs
			(a)Statement of
			 purposeSection 1231 (20 U.S.C. 6381) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking to help break the cycle of poverty
			 and illiteracy by and inserting to provide centered educational
			 programs to help break the cycle of poverty and illiteracy and to lay the
			 foundation for strong parental involvement in children’s education by;
			 and
				(2)in paragraph
			 (2)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)be implemented
				through cooperative programs that, to the extent possible, coordinate high
				quality effective educational services to create integrated and supportive
				family-focused education programs;
							;
				
					(B)in subparagraph
			 (B) by inserting after promote the following: language
			 and literacy development and;
					(C)by amending
			 subparagraph (D) to read as follows:
						
							(D)be based on
				scientifically based research on children’s language and literacy development
				and on the most rigorous research available for adults that addresses the
				prevention and remediation of reading difficulties in children and adults to
				the extent such research is
				available.
							.
					(b)Program
			 authorizedSection 1232 (20 U.S.C. 6381a) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking $200,000,000 and inserting
			 $150,000,000; and
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)Special
				ruleAfter the date of the enactment of the
				Families Conquering Literacy Together Act of
				2007, the Secretary shall award a grant, on a competitive basis,
				of sufficient size and for a period of sufficient duration to demonstrate
				innovative family literacy programs for incarcerated parents and their Even
				Start eligible children. The Secretary shall ensure that the results are
				disseminated by NIFL and are capable of
				replication.
							;
				and
					(C)in paragraph
			 (3)—
						(i)by
			 striking Bureau of Indian Affairs and inserting Bureau of
			 Indian Education;
						(ii)by
			 striking and to encourage the dissemination of information and
			 inserting and shall ensure that information; and
						(iii)by
			 striking the period at the end and inserting is disseminated through
			 NIFL or other appropriate means. The Secretary shall report to Congress on how
			 the Department is carrying out the coordination required by this
			 paragraph.;
						(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking subparagraphs (A) and (B) and inserting the following:
						
							(A)establishing the
				comprehensive performance accountability system required by section 1240 to
				assess the effectiveness of the program in achieving continuous improvement of
				Even Start family literacy activities carried out under this subpart;
				and
							(B)providing, through
				grants or contracts with eligible organizations, technical assistance and
				training that supports continuous program improvement to ensure positive
				outcomes for participants.
							;
				and
					(B)in paragraph (2),
			 by striking for such year and all that follows through the
			 period at the end and inserting for such year exceeds $175,000,000, the
			 Secretary shall reserve $2,000,000 to carry out research under section 1241
			 into topics set forth by the independent research panel.;
					(3)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively;
				(4)in subsection (c)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking (a), (b), or (c), and inserting (a) or
			 (b),; and
					(B)in paragraph
			 (3)—
						(i)by
			 striking $250,000 and inserting $300,000;
			 and
						(ii)by
			 striking (a), (b), or (c) and inserting (a) or
			 (b); and
						(5)in subsection (d)
			 (as so redesignated), in paragraph (4), by inserting after section
			 1208 the following: for children and the most rigorous research
			 available for adults.
				(c)State
			 educational agency programsSection 1233 (20 U.S.C. 6381b) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting after 6 percent the
			 following: (or, for a fiscal year in which the amount appropriated under
			 section 1002(b)(3) is $175,000,000 or more, 7 percent); and
					(B)in paragraph (2),
			 by striking replication and inserting professional
			 development; and
					(2)in subsection
			 (b)(2)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking subparagraphs (B) and (C) and inserting
			 subparagraph (B); and
						(ii)by
			 striking $75,000 and inserting $100,000;
						(B)by striking
			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B);
			 and
					(C)in subparagraph
			 (B) (as so redesignated)—
						(i)by
			 striking $75,000 both places such term appears and inserting
			 $100,000; and
						(ii)by
			 striking subparagraphs (A) and (B) and inserting
			 subparagraph (A).
						(d)Uses of
			 fundsSection 1234 (20 U.S.C. 6381c) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 clause (iv), by adding and at the end; and
						(ii)by
			 striking clauses (v) and (vi) and inserting the following:
							
								(v)50
				percent in the fifth and subsequent
				years.
								;
				and
						(B)by striking
			 paragraph (3); and
					(2)in subsection (c),
			 by amending paragraph (3) to read as follows:
					
						(3)Technical
				assistanceIn carrying out paragraph (1), a State educational
				agency may use the funds referred to in that paragraph to provide technical
				assistance on program improvement and on high quality local program
				collaborations.
						.
				(e)Program
			 elementsSection 1235 (20 U.S.C. 6381d) is amended—
				(1)in paragraph (1),
			 by inserting after in need of the following: family
			 literacy;
				(2)by striking
			 paragraphs (2) through (4) and inserting the following:
					
						(2)include screening of families (including
				parents and children) to determine their readiness to enable those parents and
				children to participate fully in the instruction provided under this subpart,
				to remain in the program a sufficient time to meet their program goals and to
				attend regularly. Such screening shall include assessment, referral to
				development support services and related services, including counseling, if
				appropriate and necessary;
						(3)be designed to
				accommodate the participants’ work schedule and other responsibilities, such
				as—
							(A)the provision of
				support services, such as child care and transportation. Such services shall be
				available only when those services are unavailable from other sources,
				necessary for participation in the family literacy activities assisted under
				this subpart; and
							(B)scheduling and
				locating of services to allow joint participation by parents and
				children;
							(4)include
				high-quality, intensive, and integrated instructional programs that operate on
				a year-round basis to promote adult literacy, to empower parents to support the
				educational growth of their children, to provide developmentally and
				linguistically appropriate early childhood educational services that prepare
				children for success in regular school programs and include the use of
				scientifically-based reading research for children and the most rigorous
				research available for
				adults;
						;
				(3)in paragraph
			 (5)—
					(A)by redesignating
			 subparagraph (B) as subparagraph (C);
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)the individual
				responsible for administration of family literacy services under this subpart
				has received training in the operation of a family literacy program and meets
				minimum qualifications of instructional staff;
							(B)paraprofessionals
				who provide support for academic instruction have a secondary school diploma or
				its recognized equivalent; and
							;
				and
					(C)in subparagraph
			 (C) (as so redesignated), in the matter preceding clause (i), by striking
			 all new and inserting all;
					(4)by
			 amending paragraph (7) to read as follows:
					
						(7)provide and
				monitor integrated instruction to participating parents and children in the
				home;
						;
				(5)by striking
			 paragraphs (8), (10), (11), (12), and (13);
				(6)by
			 redesignating paragraph (9) as paragraph (8) and, in subparagraph (A) of that
			 paragraph, by striking other programs and inserting other
			 relevant programs;
				(7)by redesignating
			 paragraph (14) as paragraph (9) and, in that paragraph, by striking
			 and at the end;
				(8)by redesignating
			 paragraph (15) as paragraph (10) and, in that paragraph, by striking the period
			 at the end and inserting ; and; and
				(9)by adding at the
			 end the following:
					
						(11)ensure that
				programs will provide interactive literacy activities for parents and their
				children at such times when parents are unable to attend classes at the same
				time as their
				children.
						.
				(f)Eligible
			 participantsSection 1236(a)(2) (20 U.S.C. 6381e(a)(2)) is
			 amended by striking age 7, of any individual and inserting
			 age 7 (with an emphasis of serving ages birth through age 5), of an
			 individual.
			(g)ApplicationsSection
			 1237 (20 U.S.C. 6381f) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1)
			 by striking and at the end;
					(B)by amending
			 paragraph (2) to read as follows:
						
							(2)to provide access
				to the professional development and technical assistance needed to prepare
				program administrators and staff to implement and manage the program
				effectively and the skills necessary to provide high quality services, which
				may be offered by eligible organizations;
				and
							;
				and
					(C)by adding at the
			 end the following:
						
							(3)to provide
				linguistically and culturally appropriate services to the eligible population
				to be served by an eligible
				organization.
							;
				and
					(2)in
			 subsection (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking and how those strategies and all
			 that follows through the semicolon at the end and inserting and how
			 those objectives are consistent with and support the achievement of the quality
			 indicators set forth in section 1240;;
						(ii)in
			 subparagraph (E)—
							(I)in clause
			 (ii)—
								(aa)by
			 striking to provide services and inserting to provide
			 English literacy and language acquisition program services; and
								(bb)by
			 striking and at the end;
								(II)in clause (iii)
			 by adding and at the end; and
							(III)by adding at the
			 end the following:
								
									(iv)to ensure that
				the programs will provide developmentally, linguistically, and culturally
				appropriate activities and services for the eligible families most in need of
				services under this
				subpart;
									;
							(iii)in
			 subparagraph (F)—
							(I)by striking
			 other programs and inserting other relevant
			 programs; and
							(II)by
			 striking and at the end;
							(iv)in
			 subparagraph (G)—
							(I)by inserting after
			 program objectives the following: and quality
			 indicators; and
							(II)by striking the
			 period at the end and inserting ; and; and
							(v)by
			 adding at the end the following:
							
								(H)a description of
				how the plan provides for access to professional development and how
				information gained through such professional development is implemented to
				improve the program’s ability to provide high quality services and enhance
				participants’ learning.
								;
				and
						(B)in paragraph
			 (2)(B), by inserting before the period at the end the following: and
			 submitted to the State for approval.
					(h)Award of
			 subgrantsSection 1238 (20 U.S.C. 6381g) is amended—
				(1)in
			 subsection (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)(ii), by inserting before the semicolon at the end the
			 following: and meeting the Indicators of Program Quality under section
			 1240; and
						(ii)in
			 subparagraph (D), by striking the greatest possible cooperation and
			 coordination between a variety of relevant service providers and
			 inserting cooperation and coordination among a variety of relevant high
			 quality service providers; and
						(B)in paragraph
			 (3)—
						(i)in
			 the matter preceding subparagraph (A), by inserting after A review
			 panel the following: shall be independent and;
			 and
						(ii)by
			 adding at the end the following:
							
								(F)An individual with
				expertise in bilingual education or teaching English as a second
				language.
								;
				and
						(2)in subsection
			 (b)(1), by striking 4 years and inserting 6
			 years.
				(i)EvaluationSection
			 1239 (20 U.S.C. 6381h) is amended to read as follows:
				
					1239.Program
				monitoring and reports
						(a)In
				generalFrom funds reserved
				under section 1232(b)(1), the Secretary shall provide for an annual report to
				Congress on programs assisted under this subpart based upon reports from
				grantees.
						(b)Reports by
				granteesEach State educational agency that receives a grant
				under this subpart, and each migrant or tribal grantee that receives a grant
				under this subpart, shall annually prepare and submit to the Secretary a report
				on the progress of the State educational agency or migrant or tribal grantee in
				achieving program quality, including information on the levels of performance
				achieved with respect to the core indicators of performance.
						(c)Information
				disseminationThe Secretary—
							(1)shall make the
				information contained in the reports available to the general public through
				publication and other appropriate methods;
							(2)shall provide the authorizing and
				appropriating committees that have jurisdiction over early childhood,
				elementary and secondary education, and adult education copies of such reports
				to determine the performance and effectiveness of programs under this subpart;
				and
							(3)shall provide
				State educational agencies and eligible entities receiving a subgrant under
				this subpart, directly or through a grant or contract with an organization with
				experience in the development and operation of successful family literacy
				services, technical assistance to ensure that local evaluations undertaken
				under section 1235(10) provide accurate information on the effectiveness of
				programs assisted under this
				subpart.
							.
			(j)Indicators of
			 program qualitySection 1240 (20 U.S.C. 6381i) is amended to read
			 as follows:
				
					1240.Indicators of
				program quality
						(a)In
				generalEach State
				educational agency receiving funds under this subpart shall use the indicators
				of program quality to monitor, evaluate, and improve those programs within the
				State. The indicators shall consist of—
							(1)increased access
				of parents to literacy services that help parents promote emergent literacy in
				their children and enhance language and literacy development in the
				home;
							(2)providing Even
				Start instruction and services that are developmentally, culturally, and
				linguistically appropriate for the ages and populations served;
							(3)using research and
				evidence based screening, assessments, and curricula for instructional
				improvements, and referrals as needed to support language and literacy
				development;
							(4)improving type,
				duration, mix, and intensity of intergenerational literacy services, including
				scheduling and locating of services to promote intergenerational participation
				in Even Start;
							(5)improving the
				quality, type, and intensity of professional development of Even Start staff,
				including teachers, teacher aides, and program administrators,
				including—
								(A)professional
				development of Even Start staff in child development, including language and
				literacy and its connection to other domains of child development; and
								(B)professional
				development of Even Start staff in adult learning theory, basic skills, and
				English language skills and application in multiple contexts; and
								(6)improving the
				quality of collaboration to enhance program
				implementation.
							.
			(k)ResearchSection
			 1241 (20 U.S.C. 6381j) is amended to read as follows:
				
					1241.Research
						(a)In
				generalIn order to provide rigorous research utilizing
				appropriate, scientifically-based research standards, the Secretary shall carry
				out, through grant or contract, research into the components of successful
				family literacy services to inform the field and improve practice and program
				quality. The agenda for such research shall be determined by an independent
				panel (in this section referred to as the Research
				Panel).
						(b)Composition of
				Research Panel
							(1)In
				generalThe Research Panel shall be composed of 9 members
				appointed as follows:
								(A)3 members shall be
				appointed by the President from among nominations received from the Secretary,
				of whom—
									(i)1 shall be from
				among individuals who are Even Start coordinators;
									(ii)1
				shall be from among individuals who are practitioners from a migrant Even Start
				program; and
									(iii)1
				shall be from among individuals who are practitioners from a tribal Even Start
				program.
									(B)3 members shall be
				appointed by the President from among nominations received from the majority
				leader of the Senate, of whom—
									(i)1
				shall be from among individuals who are Even Start practitioners;
									(ii)1
				shall be from among individuals who are researchers and experts in family
				literacy; and
									(iii)1 shall be from among individuals who are
				experts in early childhood language and literacy development.
									(C)3 members shall be
				appointed by the President from among nominations received from the Speaker of
				the House of Representatives, of whom—
									(i)1 shall be from among individuals who are
				experts in adult literacy development;
									(ii)1 shall be from among individuals who are
				experts in early childhood and adult literacy services for non-English language
				speaking children and adults; and
									(iii)1 shall be from among individuals who are
				representatives from other national organizations involved in family
				literacy.
									(2)ConsiderationsIn making nominations under paragraph (1),
				the President, Speaker, and Majority Leader shall take into consideration
				nominations received from organizations that have expertise in family literacy,
				young child literacy, and adult literacy.
							(c)Appointment rules
				and qualifications
							(1)RepresentationTo
				the extent feasible, the membership of the Research Panel shall be
				geographically representative of the United States and reflect the diversity of
				the United States with regard to race, native language, ethnicity, gender, and
				disability characteristics.
							(2)Division between
				political partiesTo the extent feasible, the individuals
				nominated and the individuals appointed to the Research Panel shall be equally
				divided between the 2 major political parties.
							(d)Terms
							(1)In
				generalMembers shall be appointed for 3-year terms, with no
				member serving more than 2 consecutive terms.
							(2)Staggering
								(A)The Research Panel
				shall establish initial terms for members of 1, 2, or 3 years in order to
				establish a rotation in which one-third of the members are selected each
				year.
								(B)The Secretary
				shall determine, pursuant to a lottery, which members serve terms of 1, 2, or 3
				years under subparagraph (A).
								(e)Date of
				appointmentThe initial members shall be appointed not later than
				120 days after the date of the enactment of this section.
						(f)InitiationThe
				Research Panel shall begin to carry out the duties of the Research Panel under
				this section when all 12 members have been appointed.
						(g)RetentionIn
				order to retain an appointment to the Research Panel, a member shall attend at
				least two-thirds of the scheduled meetings of the Research Panel in any given
				year.
						(h)VacancyA
				vacancy on the Research Panel shall not affect the powers of the Research
				Panel, but shall be filled in the same manner as the original
				appointment.
						(i)CompensationMembers
				of the Research Panel shall not receive compensation from the federal
				government for service on the Research Panel.
						(j)Conflict of
				interest
							(1)In
				generalA member of the
				Research Panel shall disclose any and all conflicts of interest, including
				serving on other public or private councils or panels, research projects, or
				having a financial interest in any materials or consultations relating to
				family literacy, child literacy, and adult literacy.
							(2)Special
				rules
								(A)Notwithstanding
				any other provision of law, before an individual is appointed to the Research
				Panel, the official responsible for issuing waivers under section 208(b)(3) of
				title 18, United States Code, shall submit to the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the Senate a copy of the waiver required by that
				section. Information contained in the waiver that would not otherwise be
				publicly available under section 208(d)(1) of title 18, United States Code,
				shall be provided to such committees, but shall be noted as nonpublic
				information.
								(B)The Research Panel
				shall develop, consistent with the provisions of and regulations promulgated
				pursuant to section 208(b)(3) of title 18, United States Code, and submit to
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate procedures
				governing the participation of members in any matter that affects the financial
				interests of the members or of a person or entity whose interests are imputed
				to the member.
								(k)TravelEach
				member of the Research Panel may be allowed appropriate and reasonable travel
				expenses, including per diem in lieu of subsistence, as authorized by section
				5703 of title 5, United States Code, for each day the member is engaged in the
				performance of duties away from the home or regular place of business of the
				member.
						(l)OfficersThe
				members of the Research Panel shall select officers from among its members. The
				officers of the Research Panel shall serve for one-year terms.
						(m)MeetingsMeetings
				of the Research Panel shall be open to the public, and shall be given
				appropriate notice in the Federal Register.
						(n)DisseminationThe National Institute for Literacy shall
				disseminate, pursuant to section 1207, the results of research conducted under
				this section to those receiving funds for Even Start, the Adult Education and
				Family Literacy Act, and other Federally funded programs carrying out family
				literacy activities.
						(o)Report to
				CongressWithin 6 months
				after the completion of such research, a report on the research and
				dissemination to appropriate providers shall be submitted to the Secretary of
				Education to the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the
				Senate.
						.
			(l)Construction;
			 longitudinal evaluation
				(1)ConstructionSection
			 1242 (20 U.S.C. 6381k) is redesignated as section 1243.
				(2)Longitudinal
			 evaluationSubpart 3 of part B of title I is amended by inserting
			 after section 1241 the following:
					
						1242.Longitudinal
				evaluation
							(a)National William
				F. Goodling even start evaluationFrom funds reserved under
				section 1232 (b)(1), the Secretary shall provide for a longitudinal evaluation
				of the Even Start program.
							(b)Expert
				Panel
								(1)AppointmentThe
				Secretary shall appoint an independent panel consisting of experts in research
				on delivering services in multiple types of program settings; family literacy;
				parent involvement in children’s education; and adult and early childhood
				education, including experts in second language acquisition for young children
				and adults, adults’ and young childrens language and literacy
				development, and its relationship to childrens development in
				cognitive, social, and emotional and other domains; and experts in professional
				development for individuals working with young children and adults.
								(2)DutiesThe
				duties of the independent panel shall be—
									(A)to review, and
				make recommendations on, the design and plan for the research (whether
				conducted as a single assessment or as a series of assessments described in
				subsection (c)(2)), within 6 months after the date of the enactment of this
				section;
									(B)to update and
				advise the Secretary regarding the progress of the research; and
									(C)to comment, if the
				panel so desires, on the interim and final research reports submitted under
				paragraphs (8) and (9) of subsection (c).
									(c)General
				authority
								(1)Independent
				researchAfter reviewing the recommendations of the expert panel,
				the Secretary shall make a grant to, or enter into a contract or cooperative
				agreement with, an organization to conduct independent research that provides a
				national analysis of the impact of Even Start programs. The Secretary shall
				ensure that the organization shall have expertise in family literacy program
				operation and research, adult literacy education, family literacy, second
				language acquisition for young children and adults, and early childhood
				education.
								(2)Designs and
				techniquesThe Secretary shall ensure that the independent
				research under paragraph (1) uses rigorous methodological designs and
				techniques (based on the recommendations of the expert panel) appropriate for
				longitudinal studies, including experimental or quasi-experimental designs,
				selecting an appropriate sample of Even Start programs and participants, and
				using nationally recognized standardized measures, as appropriate. The
				Secretary may provide that the research shall be conducted as a single
				comprehensive assessment or as a group of coordinated assessments designed to
				provide, when taken together, a national analysis of the impact of Even Start
				programs. Such design must include evaluation of how the Even Start programs
				are being implemented in the range of eligible settings, including the quantity
				of services for children and families, different program approaches and
				community contexts for delivery and impact of the services, how different
				implementation settings impact services, the characteristics of children and
				families, and the impact on parenting, parent-child relationships, parental
				involvement in schools, and family literacy activities in the home.
								(3)ProgramsThe
				Secretary shall ensure that the research focuses on Even Start programs that
				operate in the 50 States, the Commonwealth of Puerto Rico, the District of
				Columbia, or the Territories and that do not specifically target or omit
				special populations.
								(4)AnalysisThe
				Secretary shall ensure that the organization conducting the research—
									(A)determines if,
				overall, the Even Start programs have impacts consistent with their primary
				goal of providing family-centered educational programs to help break the cycle
				of poverty and illiteracy and laying the foundation for strong parental
				involvement in children’s education;
									(B)considers whether
				Even Start programs—
										(i)provide family
				literacy services to adults and children not otherwise available or accessible
				to such children, or that supplement child development or adult education
				services provided by other programs;
										(ii)strengthen
				families as the primary nurturers of their children;
										(iii)strengthen
				parents’ knowledge and skills that support parent-child relationships, parental
				involvement in schools, and family literacy activities in the home;
										(iv)strengthen
				families as the primary teachers of their children and partners in their
				education;
										(v)improve adults
				basic skill levels in reading, writing, speaking the English language and basic
				math; and
										(vi)increase adults
				entry into employment and retention in employment;
										(C)examines—
										(i)the impact of Even
				Start programs on increasing access for adults and children to such services as
				educational, health, nutritional services, and linking families to needed
				community services;
										(ii)how receipt of
				services described in section 1235 enriches the lives of children and families
				participating in Even Start programs; and
										(iii)how differences
				in the type, length, mix and intensity of services affect the desired program
				goals;
										(D)examines the
				impact of Even Start programs—
										(i)on
				children at the end of kindergarten and at the end of first grade by examining
				a variety of factors, including educational achievement, referrals for special
				education or remedial course work, and absenteeism;
										(ii)on
				adults by examining various factors including demonstrated improvements in
				English language acquisition; literacy skills levels in reading and writing,
				including in the home language, numeracy, problem solving, and other literacy
				skills; placement in, retention in, or completion of postsecondary education,
				training, unsubsidized employment or career advancement, receipt of a secondary
				school diploma or its recognized equivalent; and
										(iii)on parents by
				examining various factors, including parent-school communication, monitoring
				the progress and reinforcing learning of their children in school,
				participating in school connected activities, and participating in interactive
				literacy activities with their child;
										(E)makes use of
				random selection from all Even Start programs for inclusion in the research;
				and
									(F)includes
				comparisons of individuals who participate in Even Start programs with
				comparison or control groups composed of—
										(i)individuals who
				participate in other early childhood programs;
										(ii)individuals who
				do not participate in other early childhood programs;
										(iii)individuals who
				participate in other adult education programs;
										(iv)individuals who
				do not participate in other adult education programs; and
										(v)individuals who
				do/not participate in language and literacy focused parent education
				programs.
										(5)Consideration of
				sources of variationIn designing the research, the Secretary
				shall, to the extent practicable, consider addressing possible sources of
				variation in impact of Even Start programs, including variations in impact
				related to such factors such as—
									(A)Even Start program
				operations, including geographic location and population served disaggregated
				by race and ethnicity;
									(B)Even Start program
				quality, including state assessment of Indicators of Program Quality;
									(C)the quantity of
				services, including length of time, a family attends an Even Start
				program;
									(D)the age of the
				child on entering and leaving the Even Start program;
									(E)the primary
				language of the child and adults participating in the Even Start
				program;
									(F)parents and
				children of migratory families, Indian tribes, or tribal organizations;
									(G)the type of
				organization providing services for the Even Start program, including programs
				pertaining to Indian tribes and tribal organizations; and
									(H)the type of
				organization providing services for the Even Start program, including programs
				pertaining to Indian tribes and tribal organizations.
									(6)DefinitionIn
				this subsection, the term impact, when used with respect to an
				Even Start program, means a difference in an outcome for a participant in the
				program that would not have occurred without the participation in the
				program.
								(7)Special
				ruleThe use of assessment data on any assessment authorized
				under this subpart by an agent or agents of the Federal Government to provide
				rewards or sanctions for individual parents, children, or teachers is
				prohibited. The Secretary shall not use the results of adult or child
				assessment outcomes as the sole or primary method for assessing program
				effectiveness or making grantee funding determinations at the national, state,
				or local level.
								(8)Submission of
				interim evaluation reportsThe organization shall prepare and
				submit to the Secretary two interim reports on the research. The first interim
				report shall describe the design of the research, and the rationale for the
				design, including a description of how potential sources of variation in impact
				of Even Start programs have been considered in designing the research. The
				second interim report shall describe the status of the research and preliminary
				findings of the research, as appropriate.
								(9)Submission of
				final evaluation reportThe organization shall prepare and submit
				to the Secretary a final report containing the findings of the research.
								(10)Transmittal of
				evaluation reports to congress
									(A)In
				generalThe Secretary shall transmit, to the Committees described
				in subparagraph (B)—
										(i)the first interim
				report 18 months after the date of the enactment of this section;
										(ii)the second
				interim report three years after the date of the enactment of this section;
				and
										(iii)the final report
				five years after the date of the enactment of this section.
										(B)CommitteesThe
				Committees referred to in subparagraph (A) are the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the
				Senate.
									.
				
